Citation Nr: 1513121	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  08-35 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for residuals of a neck/back injury.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder prior to April 4, 2011, and in excess of 50 percent after April 4, 2011.

5.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease prior to November 14, 2013, and to a compensable rating after November 14, 2013.

6.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to November 1969.  He served in the Republic of Vietnam from April 1968 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) that in pertinent part, denied service connection for disabilities of the neck and back, malaria, and bilateral hearing loss, and that assigned a 30 percent rating for PTSD, after granting service connection for the same.  A notice of disagreement (NOD) was received in April 2008 that referenced the PTSD, hearing loss, and malaria claims.  A statement of the case (SOC) addressing these three issues was provided to the Veteran in September 2008.  A substantive appeal (VA Form 9) was received in November 2008.  Although he only provided argument on the malaria and PTSD claims, he checked box 9A indicating he wanted to appeal all issues listed on the statement of the case. Accordingly, the claim for service connection for hearing loss remains on appeal. See Evans v. Shinseki, 25 Vet. App. 7 (August 4, 2011) (noting that generally limiting testimony at a hearing does not, by itself, constitute a withdrawal of other issues and indicating that VA has a duty to clarify ambiguous statements which may limit the claim and provide notice to an appellant that he or she was abandoning the right to appeal certain issues) 

A May 2011 rating decision granted an increased 50 percent rating for PTSD with major depressive disorder effective from April 4, 2011.  The Veteran's expressed disagreement with assigned dates for his compensation awards are most appropriately addressed as part of the higher rating issues on appeal.  

An NOD was received in December 2008 that addressed the back and neck issue.  The Veteran was issued SOC in October 2009.  A VA Form 9 was filed that same month.

This appeal also stems from a February 2014 rating decision that granted service connection for coronary artery disease and assigned a 30 percent rating prior to November 14, 2013, and a noncompensable from November 14, 2013, denied service connection for colon cancer, and that denied entitlement to a TDIU.  Following receipt of an NOD, an SOC was issued in September 2014.  A substantive appeal only addressing the evaluation of coronary artery disease issue (box 9b was checked) was received in September 2014.  (The claim for service connection for a neck and back disability was already on appeal and the claim for TDIU is intertwined with the increased rating claims.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that the Veteran has requested a Board hearing, most recently in a September 2014 VA Form 9 he requested a hearing in person at the Philadelphia, Pennsylvania, VARO.  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  Therefore, additional action is required to provide the Veteran a hearing before the Board.  


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a personal hearing before a Veterans Law Judge at the Philadelphia, Pennsylvania, VARO and notify the Veteran and representative of the date, time, and place of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


